                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


IN RE                                                  Chapter: 13
Marica S. Tipton aka Marica S. Willson
                                                       Case No. 16-32374-beh
         Debtor.


   ORDER PURSUANT TO HEARING UPON DEBTOR’S OBJECTION TO WELLS FARGO
                    BANK, N.A.’S AFFIDAVIT OF DEFAULT

         Pursuant to the debtor’s objection to the affidavit of default of Wells Fargo Bank, N.A. (“the

movant”) for an order for relief from the automatic stay with respect to the property located at 2125

Derrin Ln, Brookfield, WI 53045-2151, this matter was heard on June 11, 2019, the movant appearing

through its counsel, Gray & Associates, L.L.P., by Jay Pitner, and the debtor appearing through Todd C.

Esser & Associates, by Kirk M. Fedewa, and Sandra Baner appearing on behalf of the Chapter 13 trustee

and upon the arguments and statements of counsel and all the files, records and proceedings herein,

         IT IS HEREBY ORDERED that the objection is sustained subject to the following terms of this

order.

         IT IS FURTHER ORDERED that the debtor shall pay the post-petition arrearage which exists

through May 2109 in the amount of $5,771.38 and the June 2019 payment in the amount of $3,109.14 to

Drafted by:

Jay Pitner
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: jpitner@gray-law.com

                Case 16-32374-beh           Doc 69      Filed 06/18/19        Page 1 of 2
the movant in sufficient time to be received on or before June 16, 2019. In the event these sums are not

received in a timely manner, the movant, its servicing agent or its counsel may submit an affidavit of

default and proposed order for immediate relief from the automatic stay to the court for signature.

The amount due is itemized as follows:

                 3/1/19 through 5/1/19                                                  $8,657.07
                 3 mortgage payments @ $2,885.69
                 6/1/19 through 6/1/19
                 1 mortgage payment @ $3,109.14                                           3,109.14
                 Payment received 5/15/19                                               (2,885.69)
                 Attorney Fees and Costs                                                      0.00
                 TOTAL ARREARAGE                                                        $8,880.52

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $3,109.14 and payments shall be made to the movant at Wells Fargo Bank, N.A., PO Box

14507, Des Moines, IA 50306.



                                                  #####




                Case 16-32374-beh          Doc 69      Filed 06/18/19        Page 2 of 2
